DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 2/23/2021 have been fully considered but they are not persuasive.  Applicant argues that the combined references fail to teach a system comprising a software application and which uses cellular communication.  Dueker, the primary reference, teaches a system which operates using a radio frequency.  Similarly, Samatos describes a system which is controllable wirelessly, via radio frequency, and/or via cellular communication (see [0055] as cited in the previous action).  Finally, Halloran, as cited previously, teaches cellular updates to the software of a remote device, which is an analogous means of communication to both Dueker and Samatos, and therefore in the same field of endeavor.  The rejection is maintained and made final, as set forth below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 36-55 are rejected under 35 U.S.C. 103 as being unpatentable over Dueker et al., US 7106179 in view of Stamatatos et al., US 2011/0249430 and further in view of Halloran et al., US 2007/0250212.
Regarding claim 1, Dueker teaches a carrying case for electronic flares, said carrying case comprising a case body, a plurality of flare holding positions; and a wireless communication device 
However, in the same field of endeavor of remote safety devices, Stamatatos teaches a cellular signal may be used or a radio signal may be used ([0007 and 0055]).  Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing to utilize cellular communication to control the Dueker flares as opposed to a radio signal, in order to, for example, provide a means of controlling the flares from a smart phone device.  Dueker and Stamatatos are silent as to a software application.
However, in the same field of endeavor of cellular and wireless communication to remote electronic devices, Halloran teaches that cellular software/firmware updates are a convenient means to update a remote device without the need to provide a docking stations or remove the device from its remote location ([0058]).  Further, it would have been well known to those of ordinary skill in the art at the time of filing that providing a means of wirelessly updating software for a remote device, such as the flare device of Dueker, would have increased the marketability of the device as well as increased the useful life of the device.  Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing to provide a wireless means of updating any software in order to prevent the need to remove the flares from their remote location to receive the update.
Regarding claim 36, Dueker, Stamatatos and Halloran teach the invention as explained above, and Dueker further teaches the wireless communication device is configured to remotely control the flares while the flares are deployed away from the carrying case (col 6, lines 54-60).
Regarding claim 37, Dueker, Stamatatos and Halloran teach the invention as explained above, and Dueker further teaches the flare holding positions of the carrying case comprise electrical contacts which establish electrical connection with flares which are mounted on said flare holding positions (col 3, lines 16-23).

Regarding claim 40, Dueker, Stamatatos and Halloran teach the invention as explained above, and Dueker further teaches the carrying case is equipped for wireless communication with electronic flares which are located a distance away from the carrying case (col 7, lines 24-32 and Abstract).
Regarding claim 41, Dueker, Stamatatos and Halloran teach the invention as explained above, and further it is the position of the examiner that in view of the teachings regarding claims 38-40 above, it would have been an obvious matter of design choice for one of ordinary skill in the art at the time of filing to provide a means for wirelessly communicating with the flares for software updates when the flares are remote from the case.
Regarding claim 42, Dueker, Stamatatos and Halloran teach the invention as explained above, and Halloran further teaches said information is selected from: updates, modifications, new functions, firmware updates and control signals for controlling operation of the flares ([0058]).  It would have been obvious to combine the teachings for the reasons set forth above regarding claim 1.
Regarding claims 43-44, Dueker, Stamatatos and Halloran teach the invention as explained above, and Dueker further teaches the flares are equipped for radiofrequency communication (Abstract and col 7, lines 24-32).  Further, it is the position of the examiner that in view of the teachings regarding claims 38-40 above, it would have been an obvious matter of design choice for one of ordinary skill in 
Regarding claims 45 and 46, Dueker, Stamatatos and Halloran teach the invention as explained above, and Dueker further teaches the flare holding positions are located on an outer surface of the carrying case and wherein the flare holding positions hold the flares such that flares positioned in the flare holding positions may emit light that is visible outside of the carrying case (Figure 2).
Regarding claim 47, Dueker, Stamatatos and Halloran teach the invention as explained above, and Dueker further teaches each flare holding position comprises at least one flare locator which guides placement of a flare at that flare holding position and at least one releasable attachment member which releasable holds a flare in place at that flare holding position (Figures 1 and 2).
Regarding claim 48, Dueker, Stamatatos and Halloran teach the invention as explained above, and Dueker further teaches the flare holding positions are configured to hold flares having general shapes selected from: rectangular, rectangular with rounded corner, round, oval, ovoid, polygonal and star-like (Figures 1 and 2).
Regarding claim 49, Dueker, Stamatatos and Halloran teach the invention as explained above, and Dueker further teaches further in combination with a plurality of electronic flares which are configured to be alternately mountable at said flare holding positions and deployable at locations spaced away from the carrying case (Figures 1 and 2).
Regarding claim 50, Dueker, Stamatatos and Halloran teach the invention as explained above, and Dueker further teaches wherein the carrying case is configured to send remote control signals to the flares when the flares are deployed at locations spaced away from the carrying case (col 6, lines 54-60).
Regarding claims 51-53, Dueker, Stamatatos and Halloran teach the invention as explained above, and further it is the position of the examiner that it would have been an obvious matter of design choice to provide flares with any different combination of light emission patterns depending upon the desired use and based on the structure as set forth in Dueker.
Regarding claim 54, Dueker, Stamatatos and Halloran teach the invention as explained above, and Dueker further teaches wherein the remote control signals cause the flares to turn on or off (col 6, lines 54-60).
Regarding claim 55, Dueker, Stamatatos and Halloran teach the invention as explained above, and Dueker further teaches wherein the flares are powered by batteries and the wireless communication device is configured to remotely check the status of the batteries which power the flares (Figure 2, col 5, lines 6-9 and col 3, lines 58-61).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY-ELLEN BOWMAN whose telephone number is (571)270-5383.  The examiner can normally be reached on Monday-Thursday; 7:00 am-5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARY ELLEN BOWMAN
Examiner
Art Unit 2875



/MARY ELLEN BOWMAN/Primary Examiner, Art Unit 2875